Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 1/5/2021. Claims 1-20 have been examined in this application.  This communication is the first action on the merits.  
Claims Overcoming the Cited Prior Art 
2.	As detailed in the Office Action below, the Examiner has not applied a prior art rejection however, the claims have been rejected under other grounds as detailed below.
Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
4.	Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,885,546. This is a statutory double patenting rejection.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,972,026. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the present application are to be found in US patent 9,972,026.  The difference between the present application and US patent 9,972,026 is the fact that the patent includes many more elements and is thus much more specific.  Thus the invention of the patent is in effect a “specifies” of the “generic” invention of the present application.  It has been held that the generic invention is “anticipated’ by the “species”.  See In re Goodman, 29 USPQ2d 210 (Fed. Cir. 1993).  Since the present application’s claims are anticipated by the claims of patent 9,972,026 it is not patentably distinct from the claims of the patent 9,972,026
Claim Interpretation - 35 USC § 112
7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Philyaw (United States Patent Number: US 6,961,555) teaches a location based advertising system through the use of multiple fixed nodes and determining the advertising effectiveness (see abstract, Figures 25 and 29, and column
25 lines 54-66)
	b. 	Thorn (United States Patent Application Publication Number: US
2010/0280874) teaches a method for evaluating a correlation between advertisement information and the behavior of a user having received the advertisement information to verify the effectiveness of providing advertisement information to the user, wherein the behavior of the user can be if the user visited the location of the advertisement (see abstract and paragraph 0011)
	C.	 Roeding et al. (United States Patent Application Publication Number:
US 2011/0029370) teaches using a transmitter that is located in a store or department of a store to infer presence of the mobile phone at a location in order to provide information like rewards where the user's duration spent at a location can be counted and providing information like ads or rewards based on a user's current location and time spent (see abstract and Figures 1-3)
	d. 	Daigle (United States Patent Application Publication Number: US
2011/0178863) teaches a system for providing a plurality of data packet generators like beacons in a retail store and using those to transmit codes to mobile devices in store to provide promotional content based on location (see abstract and Figures 7B and 14-15)
	e. 	Wagda et al. (United States Patent Application Publication Number:
US 2011/0223895) teaches a method for monitoring loitering times of a mobile communication device carried by an individual within a predetermined region, and provide rewards to the individual when the actual loitering times meet predetermined criteria as well as the an application installed on a user device to perform the incentive program (see abstract and paragraph 0032 and Figure 4)
	f. 	Vengroff et al. (United States Patent Number: US 10,380, 658) teaches an advertising system that provides advertisements that have associated physical visit locations. The advertisements are provided when the user is in vicinity of or examining 
	g. 	Vengroff et al. (United States Patent Number: US 2020/0034895) teaches an advertising system that provides advertisements that have associated physical visit locations. The advertisements are provided when the user is in vicinity of or examining locations in the vicinity of the visit location. If the user visits the location after being displayed the advertisement the system then bills the advertiser for the ad (see abstract and Figure 1)
	h. 	Lin et al. (United States Patent Application Publication Number: US
2011/0270673) teaches determining an ad conversion based on a user visiting a location associated an ad presented to the user previously (see abstract)
	i.	Link, II et al. (United States Patent Application Publication Number: US 2012/0289263) teaches a method for providing targeted advertisements when a consumer enters a cell site that is near the location of an advertiser (see abstract) 
	j.	Jacob et al. (United States Patent Application Publication Number: US 2002/0161633) providing ads when a user is a way from their home via broadcasting and base stations (see abstract and paragraphs 0002 and 0022)
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621